

115 HR 7071 IH: Farmworker Housing Improvement Act of 2018
U.S. House of Representatives
2018-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7071IN THE HOUSE OF REPRESENTATIVESOctober 16, 2018Mr. Panetta introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo reform the programs of the Secretary of Agriculture for housing for rural farmworkers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Farmworker Housing Improvement Act of 2018. 2.Reforms to farmworker housing programs Section 514 of the Housing Act of 1949 (42 U.S.C. 1484) is amended by adding at the end the following new subsections:
			
				(j)Coordination with low-Income housing tax credit
 (1)ConsultationThe Secretary shall consult with the Commissioner of the Internal Revenue Service and take such actions as are appropriate in conjunction with such consultation to simplify the coordination of rules, regulations, forms, and approval requirements for multifamily housing projects for which assistance is provided by the Secretary in conjunction with any low-income housing tax credits under section 42 of the Internal Revenue Code of 1986 or tax-exempt housing bonds.
 (2)RecommendationsIn implementing the changes required under this subsection, the Secretary shall solicit recommendations regarding such changes from project owners and sponsors, investors and stakeholders in housing tax credits, State and local housing finance agencies, public housing agencies, tenant advocates, and other stakeholders in such projects.
 (3)ReportNot later than the expiration of the 9-month period beginning on the date of the enactment of this subsection, the Secretary shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that—
 (A)identifies the actions taken by the Secretary to comply with this subsection; (B)includes information regarding any resulting improvements in the expedited approval for multifamily housing projects;
 (C)identifies recommendations made pursuant to paragraph (2); and (D)makes recommendations for any legislative changes that are needed to facilitate prompt approval of assistance for such projects.
 (k)Funding capsUpon the enactment of this subsection, the Secretary shall increase the maximum amount of a loan or grant that may be made under this section or section 516 to $3,000,000 and may not establish a maximum funding amount that is lower than such amount.
 (l)Notice of funding availabilityAny notice of funding availability relating to assistance under this section or section 516 shall provide for a period for application for such funding having a duration not shorter than 60 days.
 (m)Annual schedule of awards of assistanceThe Secretary shall establish and implement an annual schedule for notice of funding, submission of applications, and awards of funding for assistance under this section and section 516.
 (n)Publication of self-Scoring assessmentsThe Secretary shall make publicly available on a website of the Department, with respect to assistance under this section and section 516—
 (1)the self-scoring form and assessment for such assistance of the applicant; (2)a summary of the applications for such assistance and such loans made and grants awarded; and
 (3)a description of the compliance procedures, mechanisms, and activities used by the Department to monitor compliance and performance of such borrowers and grantees.
 (o)Eligibility for assistanceThe Secretary shall provide that any person not ineligible for financial assistance by reason of section 214 of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a) may not be denied occupancy in housing assisted under this title or for housing assistance under this title by reason of such person’s citizenship or alien status.. 
 3.Consistency between programsSection 516 of the Housing Act of 1949 (42 U.S.C. 1486) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting or any limited partnership in which the general partner is a nonprofit entity, after or any Indian tribe,; and
 (2)in subsection (k)(7)(A), by striking any  and inserting limited partnership in which the general partner is a nonprofit entity, or. 